                 3:17-cr-30040-SEM-TSH # 65   Page 1 of 11
                                                                                  E-FILED
                                                 Tuesday, 22 December, 2020 12:42:00 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 17-cr-30040
                                       )
PAUL PADAVIC,                          )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Paul Padavic’s pro se Motion

for Compassionate Release (d/e 53) and Amended Motion for

Compassionate Release (d/e 55), requesting compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons set forth

below, Defendant’s amended motion (d/e 55) is GRANTED.

Defendant’s pro se motion (d/e 53) is DENIED AS MOOT.

                             I. BACKGROUND

     On September 17, 2019, Defendant pled guilty to possession

with intent to distribute of 50 grams or more of methamphetamine

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). See d/e 43, p. 3.

Defendant’s initial arrest for the offense giving rise to the 2019


                              Page 1 of 11
                3:17-cr-30040-SEM-TSH # 65   Page 2 of 11




conviction took place in January, 2017. See id. Defendant has

been in custody since his bond was revoked on March 23, 2018,

after he tested positive for methamphetamine and amphetamine

use. See d/e 17. On January 17, 2020, Defendant was sentenced

to 126 months’ imprisonment, to be followed by a 5-year term of

supervised release. Defendant is currently serving his sentence at

the Livingston County Jail, and the Government and Defendant

agree that the COVID–19 pandemic has prevented his transfer to a

Bureau of Prisons facility. See d/e 55, p. 9; d/e 60, p. 2.

Defendant’s projected release date is February 28, 2027, and he is

projected to be eligible for home detention as of August 8, 2026.

See d/e 60, p. 2.

     On November 27, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 53. On December 7, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. See d/e 55.

Defendant seeks a sentence reduction based on his health issues

and the COVID-19 pandemic.

     On December 9, 2020, the U.S. Probation Office filed a


                            Page 2 of 11
                 3:17-cr-30040-SEM-TSH # 65   Page 3 of 11




memorandum (d/e 56) discussing Defendant Padavic’s proposed

release plan and finding it suitable.

     On December 16, 2020, the Government filed a response

opposing Defendant’s motion. See d/e 62. The Government

concedes that Defendant need not meet § 3582(c)(1)(A)’s exhaustion

requirement and that he has demonstrated the existence of

extraordinary and compelling reasons for a sentence reduction, but

argues that the sentencing factors set forth in 18 U.S.C. § 3553(a)

militate against a sentence reduction.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the


                             Page 3 of 11
                3:17-cr-30040-SEM-TSH # 65   Page 4 of 11




Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Here, the Government has conceded that “the exhaustion

requirement . . . does not apply.” See d/e 60, p. 2. Section



                             Page 4 of 11
                 3:17-cr-30040-SEM-TSH # 65   Page 5 of 11




3582(c)(1)(A)’s exhaustion requirement is an affirmative defense that

can be waived, not a jurisdictional requirement. See United States

v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The Court finds that

the Government has waived the affirmative defense of failure to

exhaust administrative remedies.

     The Government has also conceded that the Defendant has

demonstrated the existence of “extraordinary and compelling

reasons” warranting a sentence reduction. See d/e 60, pp. 2–3.

Per § 3582(c)(1)(A), Mr. Padavic’s sentence reduction can therefore

be granted if, “after considering the factors set forth in section

3553(a),” the Court finds that “such a reduction is consistent with

applicable policy statements issued by the Sentencing

Commission.” The policy statement relevant to compassionate

release motions under the First Step Act is § 1B1.13 of the U.S.

Sentencing Guidelines Manual. Cf. Gunn, 980 F.3d at 1180

(holding § 1B1.13 to be “inapplicable” to motions by prisoners, but

suggesting that district judges should still consider “substantive

aspects” of “the Sentencing Commission’s analysis”).

     § 1B1.13 instructs courts to grant a sentence reduction, “after

considering the factors set forth in 18 U.S.C. § 3553(a),” only if


                             Page 5 of 11
                3:17-cr-30040-SEM-TSH # 65   Page 6 of 11




“[t]he defendant is not a danger to the safety of any other person or

to the community.” After considering the evidence and arguments

presented in the parties’ filings and at the motion hearing

conducted on December 21, 2020, the Court finds that Defendant

Padavic is not a danger to the safety of any other person or to the

community and that the § 3553(a) factors favor the requested

sentence reduction.

A.   Defendant Padavic Does Not Pose a Significant Danger to
     the Safety of Any Other Person or to the Community

     Defendant Padavic has been convicted of a serious crime—the

transportation of 91.1 grams of methamphetamine as part of a

large-scale conspiracy to distribute methamphetamine. See d/e 43,

p. 4. Defendant was arrested for this offense in January, 2017, and

then violated the conditions of his bond in 2018 by using

methamphetamine. See id., p. 3. Defendant also has a prior felony

conviction from 2002, for manufacturing methamphetamine. See

id., p. 6. The Court notes, however, that Defendant Padavic

successfully completed the term of supervised release that followed

his imprisonment on the 2002 conviction. Additionally, the

circumstances leading up to Defendant Padavic’s 2019 conviction



                            Page 6 of 11
                 3:17-cr-30040-SEM-TSH # 65   Page 7 of 11




are undeniably tragic. Defendant was employed as a truck driver

until 2015, when he sustained life-threatening injuries in a work-

related automobile accident. See d/e 55, pp. 3–4. Since then,

Defendant has struggled with severe post-traumatic stress disorder,

depression, anxiety, and cognitive impairment from a traumatic

brain injury. See id. pp. 4–8. Prior to the accident, Defendant had

been gainfully employed for years, had successfully completed his

term of supervised release, and had not been convicted of any crime

since 2002. See d/e 43, pp. 6–7. Afterwards, he struggled with his

mental health, failed to maintain employment, and relapsed into

methamphetamine addiction. See d/e 55, pp. 4–8.

     Defendant’s personal tragedies do not excuse the instant

offense. Still, Defendant’s history provides relevant context for the

Court’s evaluation of the risk of recidivism. Defendant has

demonstrated an ability to follow the law, comply with release

conditions, and contribute to society in the past. When he failed to

comply with release conditions by using methamphetamine in

2018, he harmed only himself. Defendant is also 60 years old, and

according to the U.S. Sentencing Commission older offenders in

general are “substantially less likely” to recidivate following release.


                             Page 7 of 11
                3:17-cr-30040-SEM-TSH # 65   Page 8 of 11




See The Effects of Aging on Recidivism Among Federal Offenders,

U.S. Sentencing Commission, https://www.ussc.gov/sites/default/

files/pdf/research-and-publications/research-

publications/2017/20171207_Recidivism-Age.pdf (last accessed

December 22, 2020). Based on these considerations and on the

statements made by the parties at the December 21, 2020 motion

hearing, the Court finds that Defendant Padavic does not pose a

danger to the safety of any other person or to the community.

B.   The 18 U.S.C. 3553(a) Factors Favor Release

     The nature and circumstances of the instant offense, and the

history and characteristics of Defendant Padavic, militate in favor of

a sentence reduction for the reasons discussed above. Defendant’s

other relevant characteristics include his serious health issues and

his age. Defendant is obese, with a BMI of 38. d/e 55, p. 1.

According to Centers for Disease Control (CDC) materials

discussing COVID risk, individuals with a BMI of 30 or higher are

at increased risk of severe illness from COVID-19. See People Who

Are at Higher Risk for Severe Illness – Coronavirus, Centers for

Disease Control and Prevention, https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last


                            Page 8 of 11
                 3:17-cr-30040-SEM-TSH # 65   Page 9 of 11




accessed December 22, 2020). Defendant also suffers from

hypertension, a condition listed by the CDC as one that “may” place

an adult at increased risk of serious illness if exposed to COVID-19.

See id. Defendant also has “calcified” and “benign” growths in his

lungs, which might endanger him if he were to contract a serious

respiratory infection. See d/e 55–1, p. 391. Furthermore,

Defendant is 60 years old and the CDC instructs that adults

between 50 and 64 years old who get COVID-19 are four times as

likely to be hospitalized, and thirty times as likely to die, as adults

between the ages of 18 and 29. See Older Adults – Coronavirus,

Centers for Disease Control and Prevention, https://www.cdc.gov

/coronavirus/2019-ncov/need-extra-precautions/older-adults.

html (last accessed December 22, 2020).

     The COVID-19 pandemic has prevented Defendant from being

transferred to a BOP facility. See d/e 60, p. 2. Livingston County

Jail, where Defendant is currently being held, is making laudable

efforts to control the spread of the virus, but has not succeeded in

preventing an outbreak. There were zero active inmate cases of

COVID-19 in Livingston County Jail when Defendant filed his

amended motion (d/e 55) on December 7, 2020. As of December


                             Page 9 of 11
                3:17-cr-30040-SEM-TSH # 65   Page 10 of 11




21, 2020, there were seven active inmate cases in the facility,

including three inmates from the Central District of Illinois.

Defendant’s release plan will allow him to spend his period of home

confinement in an isolated, rural area, in a house with enough

space for Defendant to fully quarantine. See d/e 56. In light of the

availability of a release plan that is likely to significantly reduce

Defendant’s risk of infection, the Court finds that the § 3553(a)

factors militate in favor of release. Because Defendant has

demonstrated that extraordinary and compelling reasons for a

sentence reduction exist, that he is not a danger to others or to the

community, and that the § 3553(a) factors favor release,

compassionate release is appropriate.

                           III. CONCLUSION

     For the reasons stated, Defendant Paul Padavic’s Amended

Motion for Compassionate Release (d/e 55) is GRANTED.

Defendant's pro se Motion for Compassionate Release (d/e 53) is

DENIED AS MOOT. The Court hereby reduces Defendant's term of

imprisonment to time served plus 24 hours in order to allow

Defendant to be tested for COVID-19 and released. The Court

modifies Defendant’s conditions of supervised release to require


                             Page 10 of 11
                3:17-cr-30040-SEM-TSH # 65   Page 11 of 11




Defendant to remain in home confinement until June 22,

2021. Defendant Padavic must self-quarantine for a period of 14

days beginning at the time of his release, including while he travels

from his BOP facility to his new residence. Defendant shall serve

his period of home confinement in the residence described in the

United States Probation Office’s memorandum on Defendant’s

release plan (d/e 56). Defendant shall travel to his new residence in

a vehicle with three-row seating that allows him to follow the CDC’s

social distancing guidelines, which include staying at least six feet

from others and wearing a face mask and gloves.



ENTER: December 22, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                            Page 11 of 11
